                           SUNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION,                            )
                                       )
            Plaintiff,                 )                     Civil Action No.
                                       )                     18-10909-FDS
      v.                               )
                                       )
AVIATION PORT SERVICES, LLC,           )
                                       )
            Defendant.                 )
_______________________________________)


                 ORDER ON MOTIONS TO WITHDRAW APPEARANCE
                         AND FOR STAY OF DISCOVERY

SAYLOR, J.

       Attorney Jonathan W. Lent, counsel of record for the defendant, Aviation Port Services,

LLC (“APS”), moved on November 7, 2019 for leave to withdraw his appearance. In support of

the motion, counsel stated that (1) APS had repeatedly failed to fulfill its payment obligations

and (2) he was unable to communicate with APS despite multiple attempts. Under these

circumstances, counsel stated that continuing to represent APS would be an unreasonable

financial burden on him and would be unreasonably difficult. The motion is unopposed.

       The Court will grant the motion, but with conditions. APS is an LLC, and it is well-

established that “limited liability companies, like corporations, cannot litigate pro se.” Hooper-

Haas v. Ziegler Holdings, LLC, 690 F.3d 34, 36 n.2 (1st Cir. 2012) (listing authorities); see D.

Mass. Local Rule 83.5.5(c). Defendant APS must therefore be represented by counsel.

Accordingly, the motion to withdraw is granted, effective December 3, 2019. If no successor

counsel has entered an appearance by December 3, 2019, a default will enter against APS.
       Plaintiff Equal Opportunity Employment Commission has cross-moved to stay discovery

deadlines pending resolution of the issue of representation. That motion will also be granted.

All discovery deadlines are stayed until December 4, 2019. The Court will issue a new

discovery timetable if successor counsel enters an appearance.



So Ordered.

                                                            /s/ F. Dennis Saylor, IV
                                                            F. Dennis Saylor, IV
Dated: November 8, 2019                                     United States District Judge




                                                2
